STATE OF MICHIGAN

                              COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  February 11, 2016
                 Plaintiff-Appellee,

v                                                                 No. 324181
                                                                  Jackson Circuit Court
CAMIA TIFFANY GAMET,                                              LC No. 13-004504-FC

                 Defendant-Appellant.


Before: BOONSTRA, P.J., and K. F. KELLY and MURRAY, JJ.

PER CURIAM.

        A jury found defendant guilty of first-degree murder, MCL 750.316, and she was
sentenced to mandatory life imprisonment without parole. She appeals as of right. Finding no
errors warranting reversal, we affirm.

                                          I. BASIC FACTS

        On May 18, 2013 at approximately 3:00 a.m., several 911 calls from the same number
alerted police to 714 Lansing Avenue, Apartment 2. The caller advised that a man was
bleeding.1 When police arrived at the apartment, it was obvious that a struggle had taken place
in the living room; chairs were knocked over, lamps were broken and the apartment looked
“completely ransacked.” The victim was found dead on a deflated air mattress on the floor.
Officers asked dispatch to “ping” the 911 caller’s cell phone, which led to defendant’s arrest.
Although defendant told officers that she was on her way home from a friend’s house, they
noticed that there was blood on her shoes. Defendant did not have a cell phone on her, but
officers located the cell phone and battery in the area of 714 Lansing with help from the canine
unit; the cover for the phone was missing and was later found in defendant’s bra. Defendant was
not visibly injured except for a small cut on her left hand. She had cuts and dried blood on the
bottom of her feet.

        Michelle Winters lived in the apartment right below the victim and defendant. They had
only lived there for approximately two weeks before the victim was murdered. Winters worked


1
    The calls were played for the jury.


                                               -1-
nights but was still able to hear the victim and defendant fight. One time Winters heard
defendant say to the victim, “go ahead and hit me,” but Winters never saw the victim strike
defendant. One time their fighting caused damage to Winters’ apartment. When Winters
confronted them, the victim apologized and said that they were probably going to be evicted
anyway. On the day before he was murdered, the victim asked Winters to come and look at how
clean his apartment was. He borrowed Winters’ phone because defendant had taken his.
Winters overheard the victim tell someone that he hated that “f****ing b****.”

        Melissa Olmstead testified that she lived in a studio apartment right across from where
the victim and defendant lived. The victim had moved into his apartment and defendant moved
in with him approximately one week before he was murdered. The victim was nice “but
mentally challenged.” Olmstead woke up on May 18th at approximately 1:30 a.m. thinking that
someone was breaking into her house because she could hear glass breaking. When Olmstead
looked out her window into the victim’s apartment she could see defendant throwing dishes at
the victim. The victim was slouched on the floor with his arms in front of his face screaming
“stop hitting me.” This went on for about an hour. Olmstead saw defendant get a glass of water
and then turn the lights off. She did not appear to be injured or upset.

        The medical examiner testified that the victim had therapeutic levels of a number of
drugs in his system, as well as marijuana, cocaine and alcohol. The victim had 11 sharp force
injuries to his head, chest, back and arms. One of the stab wounds hit his heart and perforated
his lung, causing blood to leak into his chest cavity. Another of the wounds was to the victim’s
back and also perforated the lung. There were a total of three wounds to the back of the victim’s
body. The victim also suffered from blunt force trauma. There was a gaping laceration above
his right eye. There was also a gaping laceration to the back of the victim’s head. There were at
least two injuries to the back of the victim’s head. The victim also had defensive wounds. The
cause of death was multiple sharp force and blunt force injuries and the manner of death was
homicide.

        There was evidence regarding the parties’ relatively brief, though tumultuous
relationship. Jackson Police Officer Matthew William Beard testified that he had previous
contact with defendant and the victim on New Year’s Eve of 2012. Defendant had called 911 a
number of times that weekend but the victim left the scene before police arrived. But on that
New Year’s night, both of them were present. They appeared to be hot and sweaty and both had
minor injuries. Defendant reported that she held the victim down so he could not leave before
police arrived. Defendant appeared to be the stronger of the two. Neither were prosecuted.

        Dr. Karen Gilbert testified that she treated the victim for a head injury on March 8, 2013.
The victim reported that his girlfriend had hit him in the back of the head with a hammer. He
needed staples, but did not have internal injuries. Gilbert noted that the victim had also been
treated at the hospital on March 3, 2013 for a collapsed lung and sutures to his chest. The victim
told Gilbert that the prior injury was from a stab wound. The victim told the previous treating
physician that the wound was from a fall down the stairs and landing on a nail.

       Barbara Johnson testified that the victim was her younger cousin. The victim was
“behind” and “a little slower.” He also walked differently – by kicking forward like a horse.
Johnson described the victim as “like a child.” On March 8, 2013 the victim came to Johnson’s

                                                -2-
house and reported that defendant had hit him in the head with a hammer. Johnson took the
victim to give a written statement to police. The statement read: “She [defendant] came in
around or about 4:00 a.m. She was high on crack and drunk on alcohol. When I told her to
leave, because she was starting a false argument, she has been calling the police and using an
alias of Ashley Jones, number 517-612-4799.[2] This is the number she has called from and
she’ll take the battery out of the phone. I am very afraid of Camia Gamet. She has assaulted me
tonight with a hammer. . . .She has hit me in the head . . . I asked her to leave and she wouldn’t,
so I left and made contact with my cousin, Barbara Ann Johnson.” The victim signed the
statement and, in his own handwriting, wrote “I want to press charges.” Johnson warned the
victim after the hammer incident that defendant was going to kill him. Johnson testified that on
one occasion in the summer of 2012, she saw the victim rip off defendant’s shirt.

        The officer who responded to the victim’s complaint regarding the hammer incident
found defendant at the apartment, passed out and incoherent. A hammer was lying next to her
that had blood on it. Defendant reported that the victim had come at her and she was defending
herself. The case against defendant was ultimately dismissed because the victim wrote a letter
indicating that he could not be sure that it was defendant that had hit him with a hammer.

        Diana Banks-Joiner testified that the victim was her nephew and she helped raise him.
The victim had mental problems and had a hard time keeping up with Banks-Joiner’s other
children. He suffered from fetal alcohol syndrome and scoliosis, which made him walk
differently. The victim attended special education classes and graduated from high school. He
received SSI but also tried to work. The victim did not have trouble with his bank account until
he met defendant, at which time he would be overdrawn on his account. Banks-Joiner believed
defendant controlled the victim.

       Banks-Joiner testified that she saw the victim suffer from a number of injuries once he
began seeing defendant. She also testified that the victim told her that defendant had stabbed
him in the abdomen and then sewn the wound shut with thread. Defendant casually noted that
she had not intended to cut the victim that deeply. On another occasion, defendant punctured the
victim’s lung and recorded hospital footage of a doctor treating the victim. Banks-Joiner told the
victim “this girl is going to kill you and you need to get away from her.” Two weeks before he
died, the victim called Banks-Joiner and said he was afraid of defendant. In a phone
conversation, Banks-Joiner asked defendant if she was planning on killing the victim; the victim
was dead the next day.

         Sharmika March was Banks-Joiner’s daughter and the victim’s cousin. March testified
that the victim was cognitively impaired and “struggled with everyday perception” and living
independently. He always needed assistance with everyday things. He had scoliosis and also
suffered from meningitis. He walked “funny.” March testified that “[y]ou could look at him and
tell that there may be some things wrong with him.” The victim had a large head and his eyes
were far apart. At one point, March was his payee. The victim only had to pay four bills a
month, but could not pay them all at once because it was overwhelming. March would have to


2
    Police records indicated that defendant used the alias of Ashley Jones.


                                                  -3-
tell him, “pay these two today.” The victim could do it if the task was broken into parts and he
could feel a sense of pride. In the spring of 2013, the victim asserted that he wanted control of
his own money. The office approved it, but March did not agree with that decision. Defendant
became the victim’s “chore provider” in August 2012, entitling her to some of his SSI benefits.
The victim had written a letter to terminate defendant as his chore provider shortly after the
hammer incident, but then reneged on the letter almost immediately after defendant posted bond.
After his death, March learned that the victim had been taking payday loans.

        When the victim started seeing defendant, March was worried: “I had concerns with
someone who presented so well what her motive was with someone of his stature.” There was
definitely a “mismatch.” March noticed injuries on the victim after he began his relationship
with defendant, which the victim would laugh off. After the injury to his head, the victim was
admitted to a facility for suicidal thoughts. March was particularly disturbed when she
confronted the victim about the hammer attack because the victim said that if defendant wanted
to really hurt him or kill him she would have just kept hitting him. Like the others, March
warned the victim that defendant would kill him one day.

        The victim had been attending New Vision to work on life goals, including mental health
appointments and PT for his scoliosis. His case manager, Sheila Lorenz, testified that the victim
had a borderline IQ. He walked with a cane and had a limp. He received SSI for cognitive
impairment. Lorenz testified that she questioned the match between the victim and defendant,
but that the victim craved “normalcy,” which included having a girlfriend. The victim reported
that he and defendant argued and, on one occasion, showed Lorenz where defendant had stabbed
him and sewn him up. He also reported another incident where defendant stabbed him and he
had to go to the hospital. The victim reported a third incident in which defendant hit him in the
head with a hammer. The victim told Lorenz that defendant loved him and did not want him to
leave. Lorenz warned the victim that if the relationship continued, defendant would kill the
victim.

        The lead detective on the case, Gary Schuette, testified regarding the dispute between the
victim and defendant on the night of the murder. Officers were called out to the bar more than
once. They were fighting over a key and the fact that the victim wanted defendant to return
home with him because defendant was drinking too much. No arrests were made. Schuette
interviewed defendant about the murder and her statement was played for the jury. Defendant’s
name was on the mailbox and she had a library card there, establishing residence. Defendant
denied knowing anything about how the victim was killed. She denied any wrongdoing.

      Schuette testified that defendant had a prior conviction in Ohio for domestic violence.
Defendant made threatening calls to kill a former boyfriend. Defendant was arrested a few
weeks later in May 2007 for attempting to assault her boyfriend with a fire extinguisher.
Defendant allegedly picked up her six week old baby in a car seat and threw it at him.

        Alfred Cavasin testified that he was a private investigator hired by defense counsel.
When Cavasin interviewed defendant in January 2014, she told him that on the night in question,
she and the victim had been drinking and using drugs. She went out and got them food and when
she returned the victim was angry. Defendant went to bed and the next thing she remembered
was a glass table being broken above her head. She reached for her purse to call 911 or for the

                                               -4-
lamp to turn a light on. She swung the lamp around. Defendant then felt a knife on the floor.
She stabbed until the attack was over. When she turned on a light, she realized that the victim
was dead. She called 911 a number of times while hiding out of sight.

        Following an unsuccessful motion for a directed verdict, defendant presented her own
witnesses. Derek Drummond testified that he and defendant had children together. He was the
victim in defendant’s prior Ohio court cases on April 18, 2007 and May 2, 2007, but testified that
he was the one who beat defendant on those occasions. He denied that defendant ever harmed or
threw their children. He indicated that the individual who made the accusation had a vendetta
against defendant. Drummond testified that he beat defendant “the whole time” they were
together, which was approximately two and a half years.

       Defendant testified that she was 31 years old. Defendant was originally born in Jackson,
Michigan, but was removed from her parents’ care. She spent much of her life in foster care and
juvenile homes in Iowa until she was 16, at which time she returned to Michigan in an attempt to
make contact with her biological family. It was at that time that she met the victim. He bought
cocaine at a house where she used to stay. Defendant left Michigan again and returned a number
of years later. In June 2012, she saw defendant riding his bicycle and recognized him. Although
they were not “together,” defendant moved in with the victim very shortly after reconnecting.
With the exception of one month the victim spent at rehab, they lived together continuously.
They drank on a daily basis. They also did drugs. Defendant testified that she had post-
traumatic stress disorder, major depression, bipolar disorder, ADHD, and anti-social personality
disorder. She had a case manager at Segue.

        Defendant testified that she and the victim had a “rocky” relationship but they were
planning on getting married and defendant was dedicated to the relationship. Defendant testified
regarding an incident at the victim’s cousin’s house where he had been drinking. The victim was
cursing and calling defendant names. He punched her and she slapped him. On the night of the
murder, the two of them had been using drugs and drinking. She and the victim had fought
earlier in the day. Other than coming home and giving the victim some food and then going to
bed, defendant had no recollection of the remainder of the events that took place earlier in the
day. Defendant went to bed on the inflatable mattress. Defendant woke up “to the sound of
glass shattering over my head.” It was “pitch black” in the room. Defendant was startled and
confused and could feel “someone” hitting her repeatedly in the back of her head. Defendant
jumped up and reached for the lamp. The lamp came apart in her hands, so she began to swing
it. Defendant fell on her knees and was feeling around for her purse and cell phone when her
hand touched the knife she had used to hang up curtains. At one point, defendant heard a voice
say, “B****, I’m going to kill you.” Defendant was scared because she did not recognize the
voice. The person was still striking defendant so she struck out with the knife several times. The
person fell, defendant dropped the knife, and then went to find a light source. After turning on
the bathroom light, she saw that it was the victim. She tried yelling his name and then went
outside to call 911. She had to call four times. Defendant explained that she did not tell 911 her
name because she “realized that something serious had happened and after I saw that it was him I
wanted to help him.” Defendant dropped the phone and was trying to find it, but was too drunk.
Defendant denied knowing the victim was dead before she left the apartment.



                                               -5-
         Defendant remembered being arrested and taken to the police station and sleeping for
hours. Her feet were bleeding from cuts she sustained in the apartment. Her legs were also cut
and she had “a little bit of injuries on [her] arms.” No one ever checked her or treated her for her
injuries. Defendant admitted that she was not honest during her interrogation. She explained: “I
kept telling him I wanted to leave because I wanted to see if Marcel was okay, so I was trying to
tell [the detective] something in order for him to let me leave.” Once she heard that the victim
was dead, defendant was “heartbroken” and in “denial.” Defendant explained that she threw the
table and chairs in the interrogation room because she was drunk and upset. Defendant’s motto
was “you don’t talk to police,” and, had defendant not been drunk, she would not have spoken to
the officer.

        Defendant testified that her only source of income was as the victim’s chore provider.
The victim removed defendant as his chore provider a few months earlier. He was in the process
of reappointing her his chore provider when he died. She was not his payee and never had
authority over his accounts. Defendant testified that the victim “did not have any physical
limitations” and “was far from cognitively delayed or anything of that sort.”

        Defendant denied hitting the victim in the head with a hammer in March 2013: “I do not
know how he received his injuries to his head as he did not know. Which is why the case was
dismissed.” Defendant also denied previously stabbing the victim: “The injury that [the victim]
received he had to receive a chest tube and those were the threads that he was showing people
and saying that I stitched up.” She believed the victim received the wound when he fell down
the stairs.

       The jury convicted defendant of first-degree murder. Defendant was sentenced to life
without parole. She now appeals as of right.

                               II. DEFENDANT’S MAIN BRIEF

                            A. SUFFICIENCY OF THE EVIDENCE

      Defendant argues that the evidence was insufficient to support her murder conviction.
We disagree.

        “We review de novo a challenge on appeal to the sufficiency of the evidence.” People v
Ericksen, 288 Mich. App. 192, 195; 793 NW2d 120 (2010). “Taking the evidence in the light
most favorable to the prosecution, the question on appeal is whether a rational trier of fact could
find the defendant guilty beyond a reasonable doubt.” People v Hardiman, 466 Mich. 417, 421;
646 NW2d 158 (2002). “It is for the trier of fact, not the appellate court, to determine what
inferences may be fairly drawn from the evidence and to determine the weight to be accorded
those inferences.” Id. at 428.

        Defendant was charged with open murder and convicted of first-degree murder. “The
elements of first-degree murder are (1) the intentional killing of a human (2) with premeditation
and deliberation.” People v Bennett, 290 Mich. App. 465, 472; 802 NW2d 627 (2010). Here,
there is no question that defendant killed the victim. However, defendant argues that the
prosecution failed to present evidence of planning, deliberation or premeditation where the


                                                -6-
victim’s death occurred during a drug-induced struggle. Defendant maintains that she acted in
the heat of the situation.

        “Intent may be inferred from all the facts and circumstances,” People v Cameron, 291
Mich. App. 599, 615; 806 NW2d 371 (2011), and “the intent to kill may be inferred from any
facts in evidence.” People v Unger, 278 Mich. App. 210, 223; 749 NW2d 272 (2008). Likewise,
“premeditation and deliberation may be inferred from the circumstances surrounding the killing.”
Unger, 278 Mich. App. at 229, quoting People v Anderson, 209 Mich. App. 527, 537; 531 NW2d
780 (1995). Our Court has held:

       Premeditation may be established through evidence of (1) the prior relationship of
       the parties, (2) the defendant’s actions before the killing, (3) the circumstances of
       the killing itself, and (4) the defendant’s conduct after the homicide. Some time
       span between the initial homicidal intent and the ultimate killing is necessary to
       establish premeditation and deliberation. However, the time required need only be
       long enough to allow the defendant to take a second look. Circumstantial
       evidence and reasonable inferences drawn from the evidence may constitute
       satisfactory proof of premeditation and deliberation. [Unger, 278 Mich. App. at
       229 (internal citations and quotation marks omitted).]

        The victim’s injuries alone indicate that his death was deliberate. Defendant had attacked
the victim on prior occasions, which included stabbing the victim and striking him with a
hammer. The autopsy revealed that the victim had been stabbed at least 11 times. Some of these
wounds were on the back of the victim’s body. The victim also suffered a number of defensive
wounds. In addition to the stab wounds, there was evidence that the victim suffered from blunt
force trauma. Defendant admitted to striking the victim with both the lamp and a knife. Even if
defendant’s version of events were true and she awoke to being attacked, we agree with the trial
court’s statement in response to defendant’s motion for directed verdict: “[T]here is evidence
that, number one, at least two or three separate striking weapons may have been used, and of
course, a large knife that was used multiple different times, so really, there would be that
window for the defendant to allegedly reflect upon the final consequences of the outcome of the
crime, that being first degree premeditated murder.”

        As part of her sufficiency argument, defendant claims that the trial court erred in failing
to instruct the jury that it could find defendant guilty of voluntary manslaughter. Although
defendant did not properly state this issue in her statement of questions presented, we will
nevertheless address it, as it was also raised in her Standard 4 brief.

        “[J]ury instructions that involve questions of law are also reviewed de novo. But a trial
court’s determination whether a jury instruction is applicable to the facts of the case is reviewed
for an abuse of discretion.” People v Gillis, 474 Mich. 105, 113; 712 NW2d 419 (2006) (internal
quotation marks and citation omitted).

        “Challenges to jury instructions are considered in their entirety to determine whether the
trial court committed error requiring reversal.” People v Eisen, 296 Mich. App. 326, 330; 820
NW2d 229 (2012). “Jury instructions must clearly present the case and the applicable law to the
jury. The instructions must include all elements of the charged offenses and any material issues,

                                                -7-
defenses, and theories if supported by the evidence.” People v McGhee, 268 Mich. App. 600, 606;
709 NW2d 595 (2005) (emphasis added, internal citation omitted). Therefore, “when a jury
instruction is requested on any theories or defenses and is supported by evidence, it must be
given to the jury by the trial judge.” People v Mills, 450 Mich. 61, 80-81; 537 NW2d 909,
modified on other grounds 450 Mich. 1212 (1995). However, a trial court is not required to give
a requested instruction “where the theory is not supported by evidence.” Id. In the event of an
instructional error, a defendant must “demonstrate that it is more probable than not that the
failure to give the requested lesser included misdemeanor instruction undermined reliability in
the verdict.” People v Cornell, 466 Mich. 335, 364; 646 NW2d 127 (2002).

       At trial, defense counsel argued that a manslaughter instruction was appropriate where
defendant was being attacked and struck out at her attacker. He argued that the record was
devoid of any evidence that defendant plotted to murder the victim.

         [T]o show voluntary manslaughter, one must show that the defendant killed in the
         heat of passion, the passion was caused by adequate provocation, and there was
         not a lapse of time during which a reasonable person could control his passions.
         Significantly, provocation is not an element of voluntary manslaughter. Rather,
         provocation is the circumstance that negates the presence of malice. [People v
         Reese, 491 Mich. 127, 143-44; 815 NW2d 85 (2012), quoting People v Mendoza,
         468 Mich. 527, 535-536; 664 NW2d 685 (2003).]

Therefore, to support a jury instruction for voluntary manslaughter, the evidence must show that
defendant killed in the heat of passion caused by adequate provocation and there was not a lapse
of time during which a reasonable person could control her passions. The trial court properly
declined to give a voluntary manslaughter instruction for the same reasons the evidence was
sufficient to support defendant’s first-degree murder conviction. The victim suffered 11 stab
wounds and numerous blows to the head. The medical examiner testified that there was more
than one fatal injury inflicted. Even if the conflict began as defendant testified, there was clearly
enough time for her to control her passions. Additionally, even if the jury should have been
instructed on voluntary manslaughter, we deem any error harmless where the jury was instructed
on self-defense and second-degree murder.

                          B. DEFENDANT’S STATEMENT TO POLICE

        Defendant next argues that the trial court erred in failing to suppress her statement to
police. We disagree.

                 This Court reviews de novo a trial court’s ultimate decision on a motion to
         suppress evidence. Although this Court engages in a review de novo of the entire
         record, this Court will not disturb a trial court’s factual findings with respect to a
         Walker[3] hearing unless those findings are clearly erroneous. [A] finding is
         clearly erroneous if it leaves us with a definite and firm conviction that the trial


3
    People v Walker (On Rehearing), 374 Mich. 331; 132 NW2d 87 (1965).


                                                  -8-
       court has made a mistake. [People v Akins, 259 Mich. App. 545, 563-64; 675
       NW2d 863 (2003) (internal quotation marks, citations and footnotes omitted.]

        Defendant argues that she was not in a position to waive her rights and make a statement
because she was intoxicated and was deprived of food, sleep and medical attention for her
injuries. The Michigan Supreme Court has held that:

               In determining whether a statement is voluntary, the trial court should
       consider, among other things, the following factors: the age of the accused; his
       lack of education or his intelligence level; the extent of his previous experience
       with the police; the repeated and prolonged nature of the questioning; the length
       of the detention of the accused before he gave the statement in question; the lack
       of any advice to the accused of his constitutional rights; whether there was an
       unnecessary delay in bringing him before a magistrate before he gave the
       confession; whether the accused was injured, intoxicated or drugged, or in ill
       health when he gave the statement; whether the accused was deprived of food,
       sleep, or medical attention; whether the accused was physically abused; and
       whether the suspect was threatened with abuse.

              The absence or presence of any one of these factors is not necessarily
       conclusive on the issue of voluntariness. The ultimate test of admissibility is
       whether the totality of the circumstances surrounding the making of the
       [statement] indicates that it was freely and voluntarily made. [People v Cipriano,
       431 Mich. 315, 334; 429 NW2d 781 (1988).]

       Officer Bradly Nicholas Elston testified that he was the one that stayed with defendant
between the time she was arrested and the time she was interviewed. He testified that she was
“kinda slow, sluggish . . .When I was speaking with her she was swaying, couldn’t keep her
balance, slurring her words, not speaking in a clear tone, clear voice.” In the hour and a half it
took for a detective to arrive, Elston did not provide defendant with any food.

        Detective Schuette testified that other officers told him defendant had “an odor of
intoxicants about [defendant],” so his first order of business was to determine defendant’s level
of intoxication. Defendant denied being intoxicated. She told Schuette that she had a few beers
from a pitcher earlier in the night, but was not drunk. Defendant denied using any other drugs.
Schuette testified:

               She did indicate to me that she was tired and cold, that – that she wanted
       to go home. I asked her if she would like to talk to me and requested that she talk
       to me, and she stated to me that she did want to talk to me, and it appeared to me
       at that point that she was not intoxicated, that she understood what I was asking.
       She understood what was going on, why she was there, and that she was willing
       to speak with me.

Schuette administered a breath test and defendant’s results were .18 percent. He never
administered a drug test. Schuette had been an officer since 1991 and felt comfortable talking to



                                               -9-
defendant, even with a .18 level. Schuette acknowledged that, in his experience, someone with a
.18 level might not have the “best judgment in the world.”

       Schuette reviewed defendant’s Miranda rights and defendant signed the acknowledgment
form. Schuette explained that he discussed the Advice of Rights form in a “simplistic” way in
order to provide laymen’s terms. Schuette wanted to make sure that defendant was able to
understand what was going on before going forward.

        Defendant told Schuette that she had completed tenth grade. Defendant did not appear
off balance and did not make incoherent statements. Defendant did not believe that the victim
was dead and continuously asked to see his body. After Schuette left the room, defendant cried
and wailed. She went into the fetal position and then began to throw the table and chairs that
were in the room.

       The trial court denied defendant’s motion to suppress:

       I think that there’s a difference between the police taking someone into custody
       that are [sic] drunk driving from a civil liability situation and it may be very
       different how they handle the situation when somebody is intoxicated, is at the,
       you know, police station.

              So, and this – first of all, I’m gonna find based on the testimony that I
       think Detective Schuette gave a very thorough rendition of Miranda rights, I think
       the defendant showed clear cognizance of those rights. He went through them
       individually, she answered questions about her . . .education, other drugs that
       she’d had. She certainly didn’t tell him that she was under the influence of
       anything else other than beer.

              And – and in this case, you know, sometimes maybe you had a little bit
       too much to drink, maybe it lubricates somebody to talk to the police when maybe
       they shouldn’t. But I think it goes to its weight, not its admissibility, therefore,
       the confession will be deemed admissible.

        We agree. We have reviewed the taped interview and considered the totality of the
circumstances. Defendant may have appeared tired and somewhat groggy, but she asked
intelligent questions and gave no indication that she was unable to waive her rights due to
extreme intoxication. The trial court did not abuse its discretion when it denied defendant’s
motion to suppress defendant’s statement.

                                C. OTHER ACTS EVIDENCE

       Defendant next argues that the trial court abused its discretion when it allowed the
prosecutor to admit prior domestic violence charges that were lodged against defendant in Ohio
in 2007. We disagree.

       This Court reviews for an abuse of discretion a trial court’s decision to admit so-called
bad acts evidence. People v McGhee, 268 Mich. App. 600, 636; 709 NW2d 595 (2005). A trial


                                              -10-
court does not abuse its discretion when it chooses an outcome within the range of reasonable
and principled outcomes. People v Babcock, 469 Mich. 247, 269; 666 NW2d 231 (2003).

        At trial, the prosecutor presented certified copies of defendant’s convictions in Ohio. The
prosecutor noted that the domestic violence statutes allowed prior acts of domestic violence. The
trial court agreed. The first conviction was from April 2007. Defendant made threatening calls
to kill a former boyfriend and was originally charged with domestic violence threats, but
ultimately pleaded to disorderly conduct.4 Defendant was arrested a few weeks later in May
2007 for attempting to assault her boyfriend with a fire extinguisher. Defendant also allegedly
picked up her six week old baby in a car seat and threw it at him.

        Generally, character evidence cannot be used to show that a defendant acted in
conformity therewith because there is a danger that a defendant will be convicted solely upon her
history of misconduct rather than on her conduct in a particular case. People v Starr, 457 Mich.
490, 495; 577 NW2d 673 (1998). Generally, to be admissible under MRE 404(b), bad acts
evidence (1) must be offered for a proper purpose, (2) must be relevant, and (3) must not have a
probative value substantially outweighed by its potential for unfair prejudice. People v Knox,
469 Mich. 502, 509; 674 NW2d 366 (2004). A proper purpose is one other than establishing the
defendant’s character to show her propensity to commit the offense. People v Johnigan, 265
Mich. App. 463, 465; 696 NW2d 725 (2005).

        Defendant argues that the Ohio domestic violence incidents were admitted for the sole
purpose of proving that defendant acted in conformity with that character on the night of the
murder and should have been excluded under MRE 404(b). However, evidence of defendant’s
prior acts was admitted, not under MRE 404(b), but under MCL 768.27b, which provides:

       Except as provided in subsection (4) [conviction occurring more than 10 years
       before], in a criminal action in which the defendant is accused of an offense
       involving domestic violence, evidence of the defendant’s commission of other
       acts of domestic violence is admissible for any purpose for which it is relevant, if
       it is not otherwise excluded under Michigan rule of evidence 403. [Emphasis
       added.]

        “Evidence is relevant if it has any tendency to make the existence of a fact that is of
consequence to the action more probable or less probable than it would be without the evidence.”
People v Aldrich, 246 Mich. App. 101, 114; 631 NW2d 67 (2001). Under this broad definition,
evidence that is useful in shedding light on any material point is admissible. Id. at 114. “[P]rior-
bad-acts evidence of domestic violence can be admitted at trial because a full and complete
picture of a defendant’s history tends to shed light on the likelihood that a given crime was
committed.” People v Cameron, 291 Mich. App. 599, 610; 806 NW2d 371 (2011).



4
  The trial court allowed Detective Schuette to testify regarding the records: “I don’t think he’s
testifying to the veracity of the records, I just think he’s looking at what he believes some of the
underlying facts of the alleged – surrounding the alleged conviction.”


                                               -11-
        However, evidence may be excluded if its probative value is substantially outweighed by
the danger of unfair prejudice. MRE 403 provides: “Although relevant, evidence may be
excluded if its probative value is substantially outweighed by the danger of unfair prejudice,
confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of
time, or needless presentation of cumulative evidence.” Our Court has indicated that “[t]he
statutory language and policy considerations of MCL 768.27b clearly demonstrate the Michigan
Legislature’s intent to allow prior-bad-acts evidence to be introduced at trial as long as the
evidence satisfies the ‘more probative than prejudicial’ balancing test of MRE 403.” Cameron,
291 Mich. App. at 610.

        Looking to MRE 403, the “prejudicial effect of other-acts evidence did not stir such
passion as to divert the jury from rational consideration of [defendant’s] guilt or innocence of the
charged offenses.” Id. at 611-612. The trial court also “minimized the prejudicial effect of the
bad-acts evidence by instructing the jury that the issue in this case was whether [defendant]
committed the charged offense.” Id. Juries are presumed to follow their instructions. People v
Breidenbach, 489 Mich. 1, 13; 798 NW2d 738 (2011). Moreover, “any prejudicial effect of the
trial court’s decision to allow evidence of [defendant’s] prior bad acts did not substantially
outweigh the probative value of the evidence.” Cameron, 291 Mich. App. at 612. Evidence of
how defendant behaved with her prior domestic partner was clearly relevant to the prosecution’s
theory that defendant acted intentionally. The trial court did not err in admitting evidence of
defendant’s prior bad acts.

                          III. DEFENDANT’S STANDARD 4 BRIEF5

                     A. THE VICTIM’S PROPENSITY FOR VIOLENCE

        In her Standard 4 Brief, defendant argues that the trial court abused its discretion when it
excluded evidence of the victim’s character for violence, especially where defendant claimed
self-defense. We disagree.

       MRE 404(a)(2) provides:

       (a) Character evidence generally. Evidence of a person’s character or a trait of
       character is not admissible for the purpose of proving action in conformity
       therewith on a particular occasion, except:

                                                ***

       (2) Character of alleged victim of homicide. When self-defense is an issue in a
       charge of homicide, evidence of a trait of character for aggression of the alleged
       victim of the crime offered by an accused, or evidence offered by the prosecution
       to rebut the same, or evidence of a character trait of peacefulness of the alleged


5
  Defendant’s Standard 4 Brief is not well-written with some issues overlapping and jumbled
together. We have done our best to parse out the issues raised.


                                               -12-
       victim offered by the prosecution in a charge of homicide to rebut evidence that
       the alleged victim was the first aggressor.

MRE 405 then provides:

       (a) Reputation or Opinion. In all cases in which evidence of character or a trait
       of character of a person is admissible, proof may be made by testimony as to
       reputation or by testimony in the form of an opinion. On cross-examination,
       inquiry is allowable into reports of relevant specific instances of conduct.

       (b) Specific Instances of Conduct. In cases in which character or a trait of
       character of a person is an essential element of a charge, claim, or defense, proof
       may also be made of specific instances of that person’s conduct.

Our Supreme Court has explained:

       As a general rule, the character of the victim may not be shown by specific
       instances of conduct unless those instances are independently admissible to show
       some matter apart from character as circumstantial evidence of the conduct of the
       victim on a particular occasion.

               [W]hen character is not an essential element, it may be shown only by
               reputation or opinion evidence . . .Hence, construed literally, Rule 405
               does not permit a defendant to use specific instances to show that the
               victim was the aggressor since the aggressive character of the victim is not
               an essential element of the defense of self-defense since the aggressive
               character of the victim is introduced as circumstantial evidence to show
               that the victim committed the first or primary act of aggression against the
               defendant, which is to say that the defense of self-defense in this situation
               makes an act of the victim, rather than a trait of the victim’s character, the
               material issue. [1A Wigmore, Evidence (Tillers rev.), § 63.1, p. 1382–
               1383, n. 1.]

       [People v Harris, 458 Mich. 310, 319; 583 NW2d 680 (1998).]

        At a motion hearing prior to trial, the trial court indicated that it was inclined to “allow
each side to bring in the 404(b)’s. I mean, I don’t think one side gets the domestic violence –
gets to bring it in and the other side doesn’t.” But the trial court also agreed with the prosecutor
that defendant could not simply rely on specific instances of conduct to prove the victim’s
character for aggression; instead, defendant would have to present reputation or opinion
evidence:

       I’m not just going to let in transcripts when there’s actual victims [sic] that I think
       [the prosecutor’s] totally correct, need to be produced in court. . . . so at this
       point in time, in the event that [defendant] puts in self-defense, then obviously,
       some of those other domestic acts, either under 404(a) or under 405(b), could be
       relevant, okay, or they could be admissible. So, I’m at least gonna probably allow


                                                -13-
       that to the extent that these victims and/or somebody with personal knowledge is
       gonna come up here and take the witness stand.

To that end, the trial court authorized $1,500 for defense counsel to hire a private investigator.

        However, after trial began, the prosecutor asked the trial court to exclude all references to
the victim’s character in light of defendant’s position that she did not even know who was
attacking her, rendering the victim’s character irrelevant. Trial court noted:

       So in this case I asked if it’s self-defense, and I guess your client – You’re telling
       me that she doesn’t know who she attacked, so if she doesn’t know who she
       attacked, why are all these other events relevant in the trial? I mean, it would be
       one thing if you’re going to tell me she knew it was the defendant.

                                                ***

       It would be one thing if she’s going – you’re going to tell me she’s – she’s going
       to try to argue she acted in self-defense, I’ll rule your way. But if you’re going to
       tell me she thinks it’s some intruder who she doesn’t even know, I don’t know
       why all this other stuff’s relevant.

                                                ***

       [I]t could be the random cat burglar then, right? So then if that’s the case then
       none of this evidence is legally or logically relevant, because if your client doesn’t
       know who it is, then all these other evidence, the unconvicted bad acts of the
       defendant [sic], I’m going to find that their prejudicial impact would overweigh
       their probative value and I’m not allowing the evidence.

       Now, you might want to talk to your client for a minute and find out if that’s
       really the defense you want to advance.

After a recess, defense counsel indicated that defendant would be testifying and was steadfast in
how she wanted to proceed. She continued to maintain that she did not know who was attacking
her.

       In light of defendant’s theory of the case, the trial court did not abuse its discretion in
excluding evidence of specific acts of violence by the victim. “In Michigan, the killing of
another person in self-defense is justifiable homicide if the defendant honestly and reasonably
believes that his life is in imminent danger or that there is a threat of serious bodily harm.”
People v Heflin, 434 Mich. 482, 502; 456 NW2d 10 (1990). Defendant’s knowledge of the
victim’s character for violence was simply irrelevant because she believed she was being
attacked by a stranger.

                         B. IMPERMISSIBLE HEARSAY EVIDENCE

        Defendant next argues that the trial court erred in allowing inadmissible hearsay evidence
to be admitted throughout trial. We disagree.

                                                -14-
                                   1. DR. KAREN GILBERT

        Over defense counsel’s hearsay objection, Dr. Karen Gilbert testified that she treated the
victim for a head injury on March 8, 2013. The victim reported that his girlfriend had hit him in
the back of the head with a hammer. He needed staples, but did not have internal injuries.
Gilbert noted that the victim had also been treated at the hospital on March 3, 2013 for a
collapsed lung and sutures to his chest. The victim told Gilbert that those were from a previous
stab wound, although the victim had told the previous treating physician that the wound was
from a fall down the stairs and landing on a nail. In justifying its earlier ruling, the trial court
added: “I just want to clarify for the Record, MRE 803(4) provides for the admissibility of
certain statements made in subjective contemplation of medical treatment or diagnosis in
connection with treatment that the out-of-court declarant must subjectively believe that the
statement is being made in anticipation of treatment, treatment or diagnosis. And certainly the
court, when understanding the testimony, believed that Marcel was certainly there for those
purposes.”

       The trial court was correct. MRE 803(4) provides that the following is not excluded by
the hearsay rule:

       (4) Statements Made for Purposes of Medical Treatment or Medical Diagnosis in
       Connection with Treatment. Statements made for purposes of medical treatment
       or medical diagnosis in connection with treatment and describing medical history,
       or past or present symptoms, pain, or sensations, or the inception or general
       character of the cause or external source thereof insofar as reasonably necessary
       to such diagnosis and treatment.

                                    2. BARBARA JOHNSON

       Over defense counsel’s objection, Johnson testified that her cousin came to her home on
March 8, 2013 and reported that defendant had hit him in the head with a hammer. The trial
court overruled defense counsel’s objection without much comment, but the prosecutor had
argued both forfeiture by wrongdoing as well as admissibility under MCL 768.27b. We need not
address whether the trial court properly applied the forfeiture by wrongdoing theory where MCL
768.27b allows for such testimony. Again, that statute provides:

       Except as provided in subsection (4) [conviction occurring more than 10 years
       before], in a criminal action in which the defendant is accused of an offense
       involving domestic violence, evidence of the defendant’s commission of other
       acts of domestic violence is admissible for any purpose for which it is relevant, if
       it is not otherwise excluded under Michigan rule of evidence 403. [Emphasis
       added.]

       Looking to MRE 403, the “prejudicial effect of other-acts evidence did not stir such
passion as to divert the jury from rational consideration of [defendant’s] guilt or innocence of the
charged offenses.” Id. at 611-612. The trial court also “minimized the prejudicial effect of the
bad-acts evidence by instructing the jury that the issue in this case was whether [defendant]
committed the charged offense.” Id. Juries are presumed to follow their instructions.

                                               -15-
Breidenbach, 489 Mich. at 13. Moreover, “any prejudicial effect of the trial court’s decision to
allow evidence of [defendant’s] prior bad acts did not substantially outweigh the probative value
of the evidence.” Cameron, 291 Mich. App. at 612. Evidence of how defendant behaved on
previous occasions with the victim was clearly relevant to the prosecution’s theory that
defendant acted intentionally.

                                 3. DIANA BANKS-JOINER

       The victim’s aunt testified that she saw the victim suffer from a number of injuries once
he began seeing defendant. Banks-Joiner testified that the victim told her that defendant had
stabbed him in the abdomen and then sewn the wound shut with thread. Defendant casually
noted that she had not intended to cut the victim that deeply. On another occasion, defendant
punctured the victim’s lung and recorded hospital footage of a doctor treating the victim.

       Again, MCL 768.27b allows for such testimony.

                                     4. SHEILA LORENZ

        The victim’s case manager testified that the victim showed her where defendant had
stabbed him and sewn the wound. He also reported another incident where defendant stabbed
him and he had to go to the hospital. The victim reported a third incident in which defendant hit
him in the head with a hammer. Over objection, the trial court ruled: “There is a specific
hearsay exception that deals with domestic violence that’s specific to that. It certainly would I
think allow the admission even though the declarant is unavailable, it was applied towards the
course of this social worker’s interaction with the decedent. The Court believes that that
exception would cover that.” The trial court was correct.

                                 5. DETECTIVE SCHUETTE

       Finally, defendant takes issue with Schuette’s testimony regarding defendant’s prior
domestic violence acts in Ohio. We have already addressed this issue in Subsection II(C) of this
opinion. There was no error.

                                     C. JUDICIAL BIAS

        Defendant argues that the trial court was biased against her. The record does not support
this contention.

        “The question whether judicial misconduct denied defendant a fair trial is a question of
constitutional law that this Court reviews de novo.” People v Stevens, 498 Mich. 162, 168; 869
NW2d 233 (2015). At no time did defendant object to the conduct of which she now complains,
nor did she seek to disqualify the trial court. The issue is, therefore, not preserved. People v
Jackson, 292 Mich. App. 583, 597; 808 NW2d 541 (2011). Nevertheless, we have reviewed
defendant’s argument and find that there is no merit to her contention that the trial court was
biased against her.

       Our Supreme Court recently held:


                                              -16-
       A trial judge's conduct deprives a party of a fair trial if the conduct pierces the
       veil of judicial impartiality. A judge's conduct pierces this veil and violates the
       constitutional guarantee of a fair trial when, considering the totality of the
       circumstances, it is reasonably likely that the judge's conduct improperly
       influenced the jury by creating the appearance of advocacy or partiality against a
       party. In evaluating the totality of the circumstances, the reviewing court should
       inquire into a variety of factors including, but not limited to, the nature of the trial
       judge's conduct, the tone and demeanor of the judge, the scope of the judicial
       conduct in the context of the length and complexity of the trial and issues therein,
       the extent to which the judge's conduct was directed at one side more than the
       other, and the presence of any curative instructions, either at the time of an
       inappropriate occurrence or at the end of trial. [Stevens, 498 Mich. at 164.]

       Defendant takes issue with the trial court’s independent questioning of witnesses. We
have reviewed these instances and find no fault with the trial court’s involvement. We use the
following as illustrations:

       At the Walker hearing, while Detective Schuette was testifying, the trial court asked:

              THE COURT: How long have you been a police officer for?

              THE WITNESS: Since 1991.

              THE COURT: Fair to say that you’ve had considerable contact with
       people that are under the influence of alcohol?

              THE WITNESS: Yes, Sir, it is.

              THE COURT: Did you feel comfortable even with a .18 that she
       understood what was happening?

              THE WITNESS: Yes, Sir, I did.

And, when Schuette was testifying as to previous domestic violence charges against defendant
being dropped because the victim refused to testify, the trial court asked:

              THE COURT: . . .Is it an unusual dynamic in domestic violence cases
       when people have a relationship, either way for them to drop the charge or not
       want to cooperate?

              THE WITNESS: No, Sir, it’s actually quite common.

At the motion hearing to determine the admissibility of statements the victim made to his cousin,
the court asked:

              THE COURT: I’d just like to ask you a question so I can rule on the
       hearsay, were you concerned about his medical condition at the time?


                                                -17-
               THE WITNESS: Yes, Sir.

              THE COURT: All right. Well, I’m gonna – I’m gonna rule that the
       hearsay is admitted for a non-hearsay purpose to show why the witness acted in
       the manner that she did responding to a concerned medical situation.

During the prosecutor’s questioning of Detective Rose, the trial court asked:

               THE COURT: Did the patterns of the blood dripping have any particular
       significance to you in your investigation?

               THE WITNESS: At this point when I was taking the photographs it – its
       stated to me – it speaks that something occurred in the kitchen as – because of
       how the – the blood is running down on the refrigerator that the act and the height
       of the refrigerator, that it occurred sometime during an act of either being struck
       or stabbed with an item. I’m not a blood spatter expert so I can’t tell you at what
       point that was caused by, but it’s – it’s higher off the ground and is running down
       the refrigerator.

When defense counsel was cross-examining a police officer regarding defendant’s injuries at the
time of her arrest:

               Q. Did you check her teeth or her eyes?

               A. I did not check her teeth, I did not notice anything of significance
       about her eyes. I didn’t notice any injury to Ms. Gamet’s face. The only injuries
       I noticed were the ones that I took photographs of on the hands and the abrasions
       on the knees.

                      THE COURT: And did she indicate at any time she was injured in
       any way?

                      THE WITNESS: No, she did not.

Upon questioning from the trial court, another officer testified that he was not surprised that the
case against defendant was dismissed because the victim had written a letter indicating that he
could not be sure that it was defendant that had hit him with a hammer. The trial court asked: “Is
it unusual in domestic violence cases where people are involved in relationships, even if there is
an incident of domestic violence, that later on the victim doesn’t want to pursue prosecution?”
When defense counsel questioned Detective Schuette about the fact that he was not a blood
spatter expert, the trial court interjected: “Detective Schuette, you have been recognized by this
Court and other courts for general crime scene analysis as an expert, correct?”

        Judicial questioning of a witness is generally appropriate under MRE 614(b) to “prevent
unnecessary waste of time, or to clear up some obscurity” but “the judge should bear in mind that
undue interference, impatience, or participation in the examination of witnesses, or a severe
attitude on the judge's part toward witnesses . . .may tend to prevent the proper presentation of


                                               -18-
the cause, or the ascertainment of truth in respect thereto.” Stevens, 498 Mich. at 174. The above
examples do not reflect partiality.

        Defendant argues that the judge “failed to remain impartial by showing favor to the
prosecution throughout the jury trial of the defendant by almost always ruling in favor of the
prosecution” and that “it appeared as though the prosecutor and the trial court were working in
union. Judge McBain repeatedly overruled the objections of defense counsel, often times
wrongly quoting the Michigan Rules of Evidence in support of these rulings . . .” However,
“[t]he mere fact that a judge ruled against a litigant, even if the rulings are later determined to be
erroneous, is not sufficient to require disqualification or reassignment.” In re Contempt of
Henry, 282 Mich. App. 656, 680; 765 NW2d 44 (2009). We have already concluded that the trial
court’s admission and exclusion of evidence in this case was not an abuse of discretion.

       We do acknowledge some intemperate remarks the trial court made during defendant’s
sentencing. During the sentencing hearing, defendant interrupted the victim’s aunt, who was
providing a victim impact statement. The trial court warned defendant to be quiet or he would
have the court officer duct tape her mouth shut. The prosecutor noted: “[Y]ou and I both know
how long I’ve been doing this and how many murder trials I’ve had, I have never had a
convicted murder[er] stand before her court on the day of sentencing laughing and lip jacking
anybody who will listen, including you. . . .I can’t believe she stands before you doing this this
morning.” The trial court indicated:

                And you know what, I’s [sic] the only one in the courtroom that knew
       what kind of knife that was. And it was a big old long filet knife. Because I – I
       use it to – I used to filet pike and muskie and salmon, and I’ll tell you, you gutted
       him like a fish in that apartment too. You were relentless. You stabbed, you
       stabbed, you stabbed, you stabbed, you stabbed until he was dead.

              You didn’t think he was an intruder. You know, maybe one stab wound,
       okay. Maybe that’s self-defense, but you – you put in 11 more to make sure he
       was good and dead. So I hope – I agree with the family, I hope you die in prison
       as well. You know, and if this was a death penalty state you’d be getting the
       chair.

“Comments that are critical of or hostile to counsel and the parties are generally not sufficient to
pierce the veil of impartiality.” Jackson, 292 Mich. App. at 598. Moreover, these comments were
made at defendant’s sentence. The trial court could not have deprived her of a fair trial because
the comments were made only after the jury handed down its verdict.

                        D. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant claims that she received ineffective assistance of counsel at trial. We disagree.

       “[A] defendant must move in the trial court for a new trial or an evidentiary hearing to
preserve the defendant's claim that his or her counsel was ineffective.” Because defendant did




                                                -19-
not move for a Ginther[6] hearing, our review is limited to “mistakes apparent from the record.”
People v Heft, 299 Mich. App. 69, 80; 829 NW2d 266 (2012).

         A criminal defendant has the fundamental right to effective assistance of counsel.
         However, it is the defendant's burden to prove that counsel did not provide
         effective assistance. To prove that defense counsel was not effective, the
         defendant must show that (1) defense counsel's performance was so deficient that
         it fell below an objective standard of reasonableness and (2) there is a reasonable
         probability that defense counsel's deficient performance prejudiced the defendant.
         The defendant was prejudiced if, but for defense counsel's errors, the result of the
         proceeding would have been different. [Id. (internal footnotes omitted).]

“A defense attorney must enjoy great discretion in the trying of a case-especially with regard to
trial strategy and tactics.” People v Pickens, 446 Mich. 298, 330; 521 NW2d 797 (1994).
“Effective assistance of counsel is presumed, and the defendant bears a heavy burden of proving
otherwise.” People v Solmonson, 261 Mich. App. 657, 663; 683 NW2d 761 (2004). “Decisions
regarding what evidence to present, whether to call witnesses, and how to question witnesses are
presumed to be matters of trial strategy.” People v Horn, 279 Mich. App. 31, 39; 755 NW2d
212(2008).

        Defendant argues that defense counsel was ineffective in the following ways: (1) failing
to properly prepare for trial; (2) indicating that defendant did not know who her attacker was
during opening statements7; (3) failing to advise defendant that statements she made to a private
investigator were not protected by the attorney-client privilege; (4) failing to obtain defendant’s
cell phone records to disprove the prosecutor’s claims that defendant tried to coerce the victim
into recanting his claims after the hammer incident; (5) failing to properly impeach witnesses; (6)
failing to locate additional witnesses; (7) advising defendant to testify that she did not know who
her attacker was in spite of counsel’s knowledge of defendant’s mental health issues; (8)
advising defendant to testify that she did not defraud the state by claiming to be the victim’s
chore provider; (9) failing to prepare defendant to testify; (10) failing to ask defendant about the
events at Jack’s Bar that preceded the attack; (11) failing to subpoena defendant’s mental health
records; (12) failing to subpoena the victim’s medical records to determine the extent of his



6
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).
7
  Defense counsel in opening admits that the two were fighting that night, that defendant was
passed out, and that the victim took a glass table and smashed it into her head. Defendant tried
to reach for the lamp, which was the only light source, but it fell apart in her hands. “While this
was happening in a pitch dark room she was being pummeled by persons unknown. Maybe it
was Mr. Hill, maybe it was somebody else.” Defendant struck her attacker several times with
the lamp and then felt a knife on the table. “But she didn’t know who it was. It could have been
Marcel, it could have been some other intruder.” Defense counsel argued that, rather than first
degree murder, defendant was guilty of only manslaughter and self-defense.




                                                -20-
physical and mental disabilities; and, (13) failing to subpoena the victim’s SSI and bank records
to defend against the claim that defendant had defrauded the system.

       We have reviewed each of these instances of alleged error and conclude that defendant’s
claim lacks merit. We hold that defendant has failed to overcome the presumption that defense
counsel’s actions were the result of sound strategy. As for defendant’s claim that defense
counsel advised her to perjure herself, we require more than defendant’s bare assertion that
counsel behaved so grievously. Moreover, as noted above, the evidence against defendant was
overwhelming. Therefore, to the extent counsel’s actions fell below the objective standard of
reasonableness, defendant has not shown that the errors prejudiced her.

                                   E. JURY INSTRUCTION

      Defendant argues that the trial court erred in failing to instruct the jury on manslaughter.
We have already concluded that there was no error in subsection II(A) of this opinion.

       Affirmed.

                                                            /s/ Mark T. Boonstra
                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Christopher M. Murray




                                              -21-